IN THE COMMONWEALTH COURT OF PENNSYLVANIA


David E. Stout,                                 :
                             Petitioner         :
                                                :
                      v.                        :   No. 426 C.D. 2021
                                                :   Submitted: October 22, 2021
Unemployment Compensation                       :
Board of Review,                                :
                    Respondent                  :


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge1
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                                FILED: March 21, 2022


       David E. Stout (Claimant) petitions for review of a March 23, 2021 Order of
the Unemployment Compensation (UC) Board of Review (Board), affirming the
decision of a Referee that found Claimant ineligible for UC benefits pursuant to
Section 402(b) of the Unemployment Compensation Law (Law)2 because Claimant
voluntarily quit his employment without cause of a necessitous and compelling
nature. Because the totality of facts does not establish, as a matter of law, that


       1
          This case was assigned to the opinion writer before January 7, 2022, when Judge Cohn
Jubelirer became President Judge.
        2
          Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§ 802(b). Section 402(b) provides that “[a]n employe shall be ineligible for compensation for any
week” “[i]n which his unemployment is due to voluntarily leaving work without cause of a
necessitous and compelling nature . . . .” Id.
Claimant had a conscious intent to voluntarily terminate his employment, and as this
was the only reason the Referee found Claimant ineligible for UC benefits, we
reverse the Board’s Order.

I.    BACKGROUND
      Claimant was employed by Symphony Diagnostic Services No. 1, LLC doing
business as TridentCare3 (Employer) from July 5, 2018, to May 4, 2020. (Certified
Record (C.R.) at 9-10, 28, 173.) Claimant’s last day of work was March 30, 2020.
(Id. at 10.) Claimant applied for UC benefits on or around July 27, 2020. (Id. at 3,
168). In a Notice of Determination mailed on September 14, 2020, the UC Service
Center found that “[C]laimant took a leave of absence for unknown reasons,” and,
due to a lack of information, Claimant was ineligible under Section 402(b) because
he had not established a necessitous and compelling reason for leaving work. (Id. at
20.) Claimant appealed on September 29, 2020, and a telephonic hearing was held
on November 3, 2020, at which Claimant appeared represented by counsel and a
representative for Employer attended. (Id. at 28, 130.)

      A. Proceedings before the Referee
      1. Timeline of Events
      The following is a timeline of events and communications between Employer
and Claimant based on the record made before the Referee and is generally
undisputed. Claimant began working full time for Employer, a mobile diagnostic
company for healthcare, as a Radiologist Technician on July 5, 2018. (Id. at 165-
66, 173-74.) Claimant, who resides in Butler County, traveled regularly around
Western Pennsylvania for work and communicated with Employer by text and email

      3
          Employer is also referred to as No. 1, Inc. and as Mobile-X. (Certified Record at 143.)


                                                 2
using an Employer-provided computer and telephone. (Id. at 166-67.) Claimant
allegedly injured his knee during his overnight shift on March 29-30, 2020, while
moving and lifting a heavy machine. (Id. at 153-54.) Claimant then informed his
manager/immediate supervisor Teresa Kukic (Supervisor) that he would not be
returning to work the next day he was scheduled due to the injury. (Id. at 169.) On
March 31, 2020, Employer requested medical documentation from Claimant
regarding his knee. (Id. at 154.) Claimant visited his primary care physician
(Physician), whose office is in Allegheny County,4 on April 2, 2020. Physician

       4
          The Referee took judicial notice of: the COVID-19 Pandemic; Governor Wolf’s “Stay at
Home” order; and Allegheny County entering the “red phase” on March 23, 2020, “yellow phase”
on May 15, 2020, and “green phase” on June 5, 2020. (C.R. at 167-68.) Further, the Referee took
judicial notice that Butler County entered the “red phase” on March 27, 2020, “yellow phase” on
May 15, 2020, and “green phase” on June 5, 2020. (Id.) Governor Wolf’s “Stay at Home” order
initially applied to seven counties, including Allegheny County, for the period from March 23,
2020, to April 6, 2020, but was extended statewide and through April 30, 2020, on April 1, 2020.
The “Stay at Home” order stated:

       Individuals may leave their residence only to perform any of the following
       allowable individual activities and allowable essential travel:

   •   Tasks essential to maintain health and safety, or the health and safety of their family
       or household members (including pets), such as obtaining medicine or medical
       supplies, visiting a health care professional, or obtaining supplies they need to work
       from home
   •   Getting necessary services or supplies for themselves, for their family or household
       members, or as part of volunteer efforts, or to deliver those services or supplies to
       others to maintain the safety, sanitation, and essential operation of residences
   •   Engaging in outdoor activity, such as walking, hiking or running if they maintain
       social distancing
   •   To perform work providing essential products and services at a life-sustaining
       business
   •   To care for a family member or pet in another household
   •   Any travel related to the provision of or access to the above-mentioned individual
       activities or life-sustaining business activities
   •   Travel to care for elderly, minors, dependents, persons with disabilities, or other
       vulnerable persons


                                                 3
advised Claimant to stay off his feet and knee from March 31, 2020, through April
7, 2020, referred him for an x-ray, and provided Claimant with an excuse, which
Claimant gave to Employer. (Id. at 105, 168, 170-71; Referee’s Decision, Finding
of Fact (FOF) ¶ 7.) Claimant last visited Physician in person on April 7, 2020, was
advised not to return to work from April 7, 2020, through April 14, 2020, and was
given a medical excuse, which Claimant provided to Employer. (C.R. at 106, 171;
FOF ¶ 8.)

   •   Travel to or from educational institutions for purposes of receiving materials for
       distance learning, for receiving meals, and any other related services
   •   Travel to return to a place of residence from an outside jurisdiction
   •   Travel required by law enforcement or court order
   •   Travel required for non-residents to return to their place of residence outside the
       [C]ommonwealth

       The following operations are exempt:

   •   Life-sustaining business activities
   •   Health care or medical services providers
   •   Access to life-sustaining services for low-income residents, including food banks
   •   Access to child care services for employees of life-sustaining business that remain
       open . . . .
   •   News media
   •   Law enforcement
   •   The federal government
   •   Religious institutions

Governor Wolf and Health Secretary Issue ‘Stay at Home’ Orders to 7 Counties to Mitigate Spread
of COVID-19, Governor Tom Wolf (March 23, 2020), available at https://www.governor.pa.gov/
newsroom/governor-wolf-and-health-secretary-issue-stay-at-home-orders-to-7-counties-to-
mitigate-spread-of-covid-19/ (last visited March 18, 2022); Gov. Wolf, Sec. of Health:
Pennsylvania on Statewide Stay-at-Home Order Beginning at 8 PM Tonight, “Most Prudent
Option     to   Stop    the    Spread,”    Governor       Tom      Wolf     (April    1, 2020),
https://www.governor.pa.gov/newsroom/gov-wolf-sec-of-health-pennsylvania-on-statewide-
stay-at-home-order-beginning-at-8-pm-tonight-most-prudent-option-to-stop-the-spread/       (last
visited March 18, 2022). The April 1, 2020 “Stay at Home” order added to the first list that
“[a]nyone performing life-sustaining travel does not need paperwork to prove the reason for
travel,” and “emergency medical services personnel, firefighters” to the second list.


                                               4
      Approximately three days after Claimant began medical leave, Employer shut
off Claimant’s laptop. (C.R. at 172.) On April 13, 2020, Employer’s Human
Resources Department Manager, Jane LaPorte (HR Manager) emailed Claimant at
his personal email, stating

      I’ve been delayed in sending you the attached information on Leave of
      Absence, which I apologize for.

      Please read the letter and brochure that explains the [Family and
      Medical Leave Act5 (FMLA)] and company process. Please complete
      the Request for Leave and return to [Employer’s Email], at your earliest
      convenience.

      Please have your healthcare provider complete the attached
      Certification . . . and . . . return[] to: [Employer’s Email], (or fax[] to:
      [Employer’s Fax Number]) at your earliest convenience. . . .

      Please keep both your Supervisor and HR updated regarding when you
      will be able to return.

(C.R. at 87.) Attached to the email was a letter, dated April 13, 2020, outlining the
FMLA paperwork process and that Physician would need to sign a job description
once Physician was ready to release Claimant back to work. Neither the email nor
the attached letter mentioned a specific timeframe for completing or submitting the
FMLA paperwork or set forth the consequences for not having the paperwork
completed within a particular time. (Id. at 89-94.)
      Supervisor texted Claimant on April 14, 2020, to advise that an email had
been sent to Claimant’s personal email and that Employer would “need [the] forms
completed and job description filled out by [D]r[.] when released.” (Id. at 113.)
Claimant texted that he had not seen the email, would look at it soon, and would get
the paperwork done. (Id.)

      5
          29 U.S.C. §§ 2601, 2611-2620, 2631-2636, 2651-2654.


                                             5
      On April 16, 2020, Supervisor inquired about what Claimant was doing as his
note from Physician ended on April 14, 2020, and Claimant responded with a
medical excuse dated April 14, 2020, excusing him from work from April 7, 2020,
through April 21, 2020. (Id. at 110-11.) Supervisor inquired if Claimant had
completed the paperwork, to which Claimant responded on April 17, 2020, asking
for a paper copy of the FMLA paperwork to be mailed to him. (Id. at 110, 112.)
Claimant explained that he had no printer at his home and the public library was
indefinitely closed. (Id. at 112.) Supervisor stated Claimant had to use his personal
laptop and “should be able” to fill out the paperwork on the computer and save it,
but Supervisor would check to see if this was possible. (Id. at 112, 114.) Claimant
said the .pdfs of the paperwork did not appear active on his phone and he would try
his laptop, and Supervisor advised Claimant that there was “a time[]frame on that
request to submit” and to reach out if help was needed. (Id.)
      On April 19, 2020, Supervisor emailed Claimant advising him, among other
things, that his leave request for September 2020 was not approved, pending
clarification of his current situation, and that he needed to include her and Amy
Garret, who is Employer’s Director of Administration and Human Resources
Department (HR Director), when he submitted the paperwork.              (Id. at 84.)
Supervisor also texted on April 20, 2020, inquiring about the FMLA paperwork, to
which Claimant replied, indicating that he did not have WiFi and the public library
was closed and asking for patience. (Id. at 115.) Supervisor responded that she
understood, but there was a timeframe that was set by the corporate office, not her.
(Id.) Supervisor also asked if Claimant was returning to work that week, and
Claimant replied that he was not and was “trying to apply for the FMLA leave per
the [e]mail [he] received from HR.” (Id.) Supervisor responded “O[K] – [HR



                                         6
Director] w[ould] send [him] more.” (Id.) Claimant also informed Supervisor via
text that he hoped to “make a comeback” after he improved. (Id. at 116.)
       Claimant responded to Supervisor’s April 19, 2020 email on April 20, 2020,
stating he was trying to get the paperwork to work on his personal laptop. (Id. at
84.) Supervisor responded that HR Director would “add some info as needed.” (Id.
at 83.) HR Director emailed Claimant on April 20, 2020, advising that “[p]er federal
guidelines, [his] FMLA claim w[ould] be denied if [Employer] d[id] not receive the
forms within 15 calendar days” and suggesting that if Claimant had a way to get the
forms to Physician “sooner that would be best.” (Id.) Claimant responded that “[i]t
sound[ed] like [he] need[ed] paper forms” and inquired about the 15-day timeframe
and when that began. (Id. at 82-83.) HR Director responded that the 15 days began
to run on April 13, 2020, as that was the day the forms were sent to Claimant, and
offered to fax the forms to Physician’s office as Claimant was having trouble
printing them. (Id. at 82.)
       Also on April 20, 2020, HR Director emailed another copy of the paperwork
to Claimant’s personal email. (Id. at 80.) Claimant responded that he could not see
the encrypted email and did not know how to unencrypt the email. Because Claimant
could not print the paperwork, Claimant inquired if he was supposed to forward it
electronically to Physician unless Employer could mail him the paper forms to
submit. (Id. at 79-80.) HR Director re-sent the materials in an unencrypted format
and advised Claimant that he had eight more days to submit the paperwork and,
therefore, emailing it to Physician was better than mailing the paper forms. (Id. at
79.)
       Claimant advised HR Director, on April 21, 2020, that Physician wanted the
FMLA paperwork faxed and provided the fax number and address. (Id. at 82.) HR



                                         7
Director responded that she was having difficulty in faxing the FMLA paperwork to
Physician. (Id.) That same day, Supervisor asked Claimant, via text, to turn in his
vehicle, uniform, keys, badge, and other items. (Id. at 118.)
       On April 22, 2020, a Wednesday, HR Director emailed Claimant advising that
she was still having difficulty faxing the FMLA paperwork to Physician, which
would not go through, and that she put a paper copy of the paperwork in the mail the
prior night. (Id. at 79.) Claimant replied on April 23, 2020, at 4:59 a.m.,6 explaining
that Physician’s office was closed on Wednesdays and to try on another day. (Id.)
HR Director responded, explaining that she had tried twice on Tuesday (April 21)
and once that day (April 23) and the faxes were still not going through. (Id. at 78.)
Claimant replied, indicating he contacted Physician’s office to check the fax number
and confirmed with HR Director that this was the one being used, which it was. (Id.)
On April 24, 2020, at 2:59 p.m., Claimant emailed HR Director, explaining that he
called Physician’s office to reconfirm the fax number and was told that it still had
not received the fax and that the office was receiving faxes. (Id.) This was the last
direct communication between Claimant and Employer.
       HR Director placed the FMLA paperwork in the mail late in the day on April
21, 2020, and it was likely mailed to Claimant’s home the following day, April 22,
2020. (Id. at 177.) Claimant likely received the paperwork on April 27 or 28, 2020,
and mailed it to Physician as soon as he received it. (Id. at 158.) Employer mailed
Claimant a letter dated May 5, 2020. That letter indicated that it was to “confirm
that [Claimant’s] employment with [Employer] is terminated effective May 4, 2020
. . . .” (Id. at 119.) The letter did not provide a reason for the termination. (Id. at


       6
           The Referee found that this email was sent at 4:59 p.m.; however, the record indicates
that it actually was sent in the morning at 4:59 a.m. (FOF ¶ 20; C.R. at 79.)


                                               8
119-20.) The FMLA paperwork was allegedly completed and allegedly faxed by
Physician on May 11, 2020. (Id. at 100-03.)

      2. Claimant’s Testimony
      Claimant testified to the following.       Claimant had difficulty opening,
completing, and printing the electronic versions of the FMLA paperwork, as
reflected in the texts and emails, because he needed a paper copy to provide to
Physician, who would not accept an electronic copy, and Claimant had asked for a
paper copy to be sent. (Id. at 154-57, 160.) Claimant explained that it took about
14 or 15 days of the 15-day timeframe to get the paperwork himself, and then, due
to Governor Wolf’s “Stay at Home” order, he had to mail the document to Physician
in Allegheny County, rather than take it in person. (Id. at 158-59.) Additionally,
Physician’s submission of the paperwork may have been delayed because, due to the
COVID-19 Pandemic, Physician had reduced his office hours and days and was
working at a hospital. (Id. at 159.) Claimant contacted Physician’s office and spoke
with a nurse several times regarding the initial attempts to fax the paperwork and
subsequently spoke with the nurse about mailing a paper copy, when it would be
expected at the office, “and that it needed to be filled out in a timely manner.” (Id.
at 159-60.) Claimant called Physician’s office two or three times after sending the
paperwork, reminding it that there was a deadline for its submission. (Id. at 160.)
      Concerning his job duties, Claimant was a Mobile Technologist, traveling to
nursing homes and taking x-ray images of patients, which requires heavy lifting that
Claimant could not perform due to his injury. (Id. at 161-62.) Claimant did not
initially obtain the x-ray as advised by Physician because the “x-ray [facility] was
closed due to the [COVID-19 P]andemic[,] so [he] had no information to show [it]
and [he] was paying out-of-pocket also.” (Id. at 171.) Claimant did not follow up


                                          9
later because by the end of April, Claimant felt he “got better” after resting his leg.
(Id.) Claimant believed he was able and available to perform light or sedentary work
during the time he was injured, and he explained Employer did not offer any of that
type of work and that he had recovered “[a]round the end of April” but continued to
have residual pain. (Id. at 162.) Claimant communicated to Supervisor in a text that
he wanted to come back and received a “positive response” in return. (Id. at 163-
64.) When asked if he had ever given a specific return to work date to Employer,
Claimant explained that Physician’s notes removed him from work through April
21, 2020, that Physician was trying to get the FMLA paperwork processed, and that
otherwise he was “just waiting to he[a]r from [Employer]” and “for [Employer] to
inform [him] of the schedule” because he could not access it from his work computer
or personal phone. (Id. at 164.) Claimant never told Employer that he did not intend
to return once he had recovered. (Id. at 164-65.)

      3. Employer’s Evidence
      HR Director testified on behalf of Employer as follows. When Employer
received an FMLA request, the HR Department would send the employee
information on how to request a leave of absence and contact Employer’s third-party
administrator (TPA). (Id. at 174.) Employer did not receive any FMLA paperwork
directly but would receive notice if a claim was approved.       (Id. at 174-75.) HR
Director was not aware if a completed FMLA request for Claimant ever reached
Employer or the TPA. (Id. at 175.) Employer did not offer or give accommodations
to an employee who could not perform the job description requirements; thus, for
any personal medical leave of absence, there were no accommodations. (Id.)
Employer requires any returning employee who took a medical leave of absence to
have a physician sign the employee’s job description to confirm that the employee


                                          10
is capable of performing the job duties. (Id. at 175-76.) HR Director did not advise
Claimant or Physician of this requirement and was unsure whether anyone else did
so. (Id. at 176.)
      HR Director was asked if it was Employer’s position that Claimant was
discharged, and she testified that Employer’s position was that Claimant “voluntarily
resigned because he exhausted the personal leave that was granted because the
FMLA paperwork was not turned in before the deadline” “without any indication of
. . . a return or a note to return or any communication as of a date of return”; thus,
Claimant’s separation was processed on May 4, 2020. (Id. at 176-77.) Work
continued to be available to Claimant had he advised Employer of his intent to return
to work. (Id. at 179.) On cross-examination, HR Director agreed that Claimant
expressed his inability to open and access the encrypted email, Claimant asked if he
was expected to forward the FMLA request to Physician electronically, Claimant
informed Employer about Physician’s reduced hours and closure on Wednesdays,
and Claimant confirmed the fax number and capabilities of Physician. (Id. at 180-
81.) HR Director further admitted it was clear that conditions outside of Claimant’s
control caused difficulty in getting the paperwork to Physician, causing HR Director
to eventually deposit a physical copy in the mail. (Id. at 181.) Employer did not
receive any documentation from Claimant expressing a desire to resign. (Id.) HR
Director noted that Claimant did not attempt to communicate with Employer about
returning or reapplying after the May 5, 2020 letter. (Id. at 182.)

      B. Referee’s Decision
      Following the hearing, the Referee issued a decision finding Claimant
ineligible for benefits pursuant to Section 402(b) on the basis that Claimant failed to
show that he voluntarily left his employment under necessitous and compelling


                                          11
circumstances. (Referee’s Decision at 4-5.) In doing so, the Referee made the
following relevant findings of fact:

      3. During the [C]laimant’s employment, the [E]mployer required
      employees in the [C]laimant’s position to certify that they were able to
      perform the physical job duties prior [to] returning to work following a
      personal leave of absence.

      4. During the [C]laimant’s shift that began the evening of March 29,
      2020[,] in the early hours of March 30, 2020[,] the [C]laimant began
      experiencing pain in his knee[,] but he completed his shift without
      reporting anything to the [E]mployer.

      5. The [C]laimant properly notified the [E]mployer that he needed to
      be absent from work due to knee pain for his next scheduled shift.

      6. When the [C]laimant notified the [E]mployer of his need to be absent
      for knee pain for the second consecutive day, the [E]mployer requested
      that the [C]laimant provide medical documentation pursuant to its
      procedures supporting the [C]laimant’s absence from work.

      7. On April 2, 2020, the [C]laimant was seen by . . . [P]hysician who
      advised him to be off work from March 31, 2020[,] through April 7,
      2020[,] due to his knee pain and provided him with a medical excuse,
      which the [C]laimant later provided to the [E]mployer.

      8. On April 7, 2020, the [C]laimant was seen again by . . . [P]hysician,
      who advised him to be off work from April 7, 2020[,] through April 14,
      2020[,] and provided him with a medical excuse, which the [C]laimant
      later provided to the [E]mployer.

      9. On April 13, 2020, . . . [HR M]anager e[]mailed the [C]laimant
      outlining the [E]mployer’s process for requesting . . . FMLA[] leave;
      providing the [C]laimant with the required FMLA [paperwork] to be
      completed by his medical provider; letting the [C]laimant know that the
      [E]mployer’s F[]MLA leave [coordinator] which was normally
      administered by a [TPA], was not presently handling FMLA leave
      requests through May 1[, 2020]; requesting that the [C]laimant return
      the completed FMLA paperwork directly to the [E]mployer at his
      earliest convenience; and advising that the [C]laimant’s medical



                                        12
provider must complete and return a signed enclosed job description
once the [C]laimant was released to return to work.

10. On April 14, 2020, the [C]laimant received a medical excuse from
. . . [P]hysician without being seen by . . . [P]hysician that excused him
from work from April 7, 2020[,] through April 21, 2020.

11. On April 16, 2020, the [C]laimant sent the [E]mployer a copy of
the April 14th medical excuse via text message to his [S]upervisor and
the [S]upervisor replied by e[]mail asking if the [C]laimant would
return to work on April 21, 2020.

12. Then on April 16, 2020, . . . [S]upervisor sent him text messages
advising that the [E]mployer needed to know his status because no
leave of absence paperwork had been returned and his leave ended
April 14, 2020[,] and any time off work after April 14, 2020[,] would
be unpaid due to his exhaustion of paid sick leave.

13. On April 17, 2020, the [C]laimant sent text messages to his
[S]upervisor asking for the leave of absence paperwork to be mailed to
him[,] and his [S]upervisor replied that he could complete the
paperwork and return it electronically and reminded the [C]laimant of
the time[]frame to submit the leave request.

14. On April 19, 2020, . . . [S]upervisor e[]mailed him advising that his
company[-]issued vehicle and other items would need to be returned
that week and that his vacation leave would continue to be added until
it is depleted or until he returned to work.

15. On April 20, 2020, . . . [S]upervisor sent text messages to the
[C]laimant inquiring about his status and whether he was returning to
work that week[,] and the [C]laimant replied that he was applying for
FMLA leave but had difficult[y] with the paperwork.

16. On April 20, 2020, . . . [HR Director] e[]mailed the [C]laimant
advising that per federal guidelines his FMLA leave request would be
denied if not received within [15] calendar days and that his doctor must
sign the FMLA leave form and through additional e[]mails between
them that day, the [E]mployer clarified the deadline to return the
completed FMLA leave form was [15] calendar days from April 13,
2020, the date the form was sent to the [C]laimant and the [E]mployer
offered to fax the form to . . . [Physician’s] office since the [C]laimant
was having difficulties with the paperwork.

                                   13
17. On April 21, 2020, . . . [S]upervisor sent text messages to
[Claimant] requesting that he turn in his company vehicle, equipment,
phone, badge[,] and other items.

18. Also, on April 21, 2020, . . . [HR Director] e[]mailed the [C]laimant
advising she was having difficulties faxing the FMLA [paperwork] to
. . . [Physician’s] office.

19. On April 22, 2020, . . . [HR Director] e[]mailed the [C]laimant
advising she was having difficulties faxing the FMLA [paperwork] to
. . . [Physician’s] office.

20. On April 23, 2020[,] at 4:59 [a].m., the [C]laimant replied to . . .
[HR Director]’s e[]mail stating to try faxing again and provided
information of [Physician’s] office[’s] business hours.

21. On April 24, 2020, the [C]laimant e[]mailed . . . [HR Director]
advising that . . . [Physician’s] office had not received the faxed FMLA
leave request forms from the [E]mployer.

22. The [C]laimant did not contact the [E]mployer from April 24,
2020[,] through May 5, 2020.

23. When the [C]laimant had not been released by [Physician] to return
to full[-]duty or light[-]duty work and he had not submitted the FMLA
leave request forms or any documentation advising the [E]mployer that
he was able to return to work in his position or actually returning to
work, then the [E]mployer sent the [C]laimant a letter via mail that was
dated May 5, 2020[,] advising that he was separated from work
effective May 4, 2020.

24. On May 11, 2020, . . . [P]hysician completed the FMLA leave
request form advising that the [C]laimant was referred to orthopedic
and FMLA forms needed to be completed by [an orthopedist].

25. Continued work was still available to the [C]laimant from the
[E]mployer at the time he left.

26. The [C]laimant’s completed FMLA leave request was never
submitted to the [E]mployer.

27. The [C]laimant did not contact the [E]mployer after May 11, 2020.
....

                                   14
      29. In September 2020, the [C]laimant received a copy of the May 11[,
      2020,] completed FMLA leave request form from [Physician] whose
      office informed him that [it] had previously faxed the form to the
      [E]mployer.
      ....
(FOF ¶¶ 3-27, 29.)
      The Referee held that, based on the competent record evidence, Claimant’s
separation was voluntary because he voluntarily remained off work without
communicating to Employer “a return-to-work date or submitting the requested
completed FMLA leave request form,” and because his last communication with
Employer was April 24, 2020. (Referee’s Decision at 4.) Further, the Referee
explained that, while “[C]laimant had a serious health issue that prevented him from
performing his work at the time he began his leave of absence and through the date
of the appeal hearing,” he

      failed to exhaust all reasonably available alternatives to resigning from
      his employment such as attempting to follow up with the orthopedic
      medical provider upon the advice of . . . [P]hysician or following up
      with . . . [P]hysician to see if he could be released to light[-]duty or
      full[-]duty work.

(Id. at 4-5.) In addition, the Referee concluded that “[C]laimant remained out of
work without trying to get the necessary paperwork from his medical providers that
would permit him to return to work or even to request an accommodation or
restriction and he ceased communicating with the [E]mployer after April 24, 2020.”
(Id. at 5.) As a result, the Referee held that Claimant did not meet his burden of
showing that he voluntarily left work for necessitous and compelling reasons and
was, therefore, ineligible for UC benefits. Claimant appealed to the Board.




                                         15
       C. The Board’s Order
       Upon its review, the Board concluded that the Referee’s Decision was proper
under the Law and adopted and incorporated the Referee’s findings of fact and
conclusions of law. The Board explained that “[a] lengthy absence may evidence a
conscious intent to quit especially [where], as here, there was no certainty when the
[C]laimant would return to work[,] and he ceased communicating with the
[E]mployer.” (Board Order.) According to the Board,

       [e]ven though the [C]laimant ultimately received the paperwork to
       provide to [Physician], he did not act reasonably to assure it was
       promptly completed and returned to his agent. For example, if the
       [C]laimant was willing to visit a library to access his email, there is no
       reason he could not personally deliver the paperwork to his doctor, but
       he instead chose to delay further with mail. Then the [C]laimant
       apparently did not press the urgency of the matter to [Physician],
       causing its completion to be delayed until May 11, 2020. This
       unexplained delay negates whatever justification the [C]laimant
       initially had for his failure to promptly comply with the [E]mployer’s
       request.

(Id.) Claimant submitted a request for reconsideration, on which the Board did not
rule. (Supplemental Record, Exhibit 1.) Claimant filed a petition for review of the
Board’s Order on April 20, 2021.7

II. PARTIES’ ARGUMENTS
       On appeal, Claimant asserts three reasons why the Board’s Order must be
reversed or required reconsideration by the Board.8 First, findings of fact 13, 16,


       7
         This Court’s review in a UC “case is limited to a determination of whether constitutional
rights were violated, errors of law were committed, or” essential findings of fact were not
supported by substantial evidence. Lee Hosp. v. Unemployment Comp. Bd. of Rev., 637 A.2d 695,
697 (Pa. Cmwlth. 1994).
       8
         The order of the parties’ arguments has been rearranged for ease of discussion.

                                               16
and 26 are not supported by substantial evidence and the Board erred by concluding
that Claimant was ineligible for benefits under Section 402(b) because Claimant did
not manifest any intent to leave his employment and reasonably attempted to comply
with the requirements for submitting his FMLA claim in a timely manner. Second,
this case should have been decided under Section 402(e) of the Law,9 not Section
402(b), because Employer created the circumstances that led to Claimant’s
separation.     Third, the Board abused its discretion in refusing to grant
reconsideration.
       The Board responds that its findings are conclusive because substantial
evidence supports them and it did not err in finding Claimant ineligible under
Section 402(b) because Claimant demonstrated a conscious intent to quit, based both
on his lack of communication and his lengthy absence from work, indicating that he
abandoned his job. Second, Claimant is ineligible for benefits because he voluntarily
quit work and, therefore, Section 402(e) is inapplicable. Third, the Board’s decision
to grant or deny Claimant’s request for reconsideration is not appealable because
Claimant filed his petition for review before the Board ruled on Claimant’s request.

III.   DISCUSSION
       A. Substantial Evidence
       We begin with Claimant’s challenge to findings of fact 13, 16, and 26. “The
Board’s findings are conclusive on appeal so long as the record, when viewed in its
entirety, contains substantial evidence to support the findings.” W. & S. Life Ins. Co.
v. Unemployment Comp. Bd. of Rev., 913 A.2d 331, 334 n.2 (Pa. Cmwlth. 2006).


       9
        Section 402(e) provides that “[a]n employe shall be ineligible for compensation for any
week” “[i]n which [their] unemployment is due to [their] discharge . . . from work for willful
misconduct connected with [their] work . . . .” 43 P.S. § 802(e).


                                              17
Substantial evidence is defined as “relevant evidence upon which a reasonable mind
could base a conclusion.” Johnson v. Unemployment Comp. Bd. of Rev., 502 A.2d
738, 740 (Pa. Cmwlth. 1986). The Board is the ultimate factfinder and is empowered
to make its own determinations as to evidentiary weight and the resolution of
conflicting evidence. Constantini v. Unemployment Comp. Bd. of Rev., 173 A.3d
838, 843 (Pa. Cmwlth. 2017). “[T]his Court is bound ‘to examine the [evidence] in
the light most favorable to the party in whose favor the Board has found, giving that
party the benefit of all inferences that can logically and reasonably be drawn’”
therefrom. U.S. Banknote Co. v. Unemployment Comp. Bd. of Rev., 575 A.2d 673,
674 (Pa. Cmwlth. 1990) (quoting Taylor v. Unemployment Comp. Bd. of Rev., 378
A.2d 829, 831 (Pa. 1977)). That there may be record evidence “that could support
a contrary conclusion” does not mean “that the findings of fact are not supported by
substantial evidence.”    Constantini, 173 A.3d at 842-43 (citing Johnson v.
Unemployment Comp. Bd. of Rev., 504 A.2d 989, 990 (Pa. Cmwlth. 1986)).
However, even if “[t]he Board’s findings of fact are conclusive upon appeal[,] . . .
the legal conclusions drawn by the Board from its findings of fact remain subject to
judicial review.” McCarthy v. Unemployment Comp. Bd. of Rev., 829 A.2d 1266,
1270 (Pa. Cmwlth. 2003) (citing Taylor, 378 A.2d at 832).
      Claimant first challenges finding of fact 13, which states:

      On April 17, 2020, the [C]laimant sent text messages to his [S]upervisor
      asking for the leave of absence paperwork to be mailed to him[,] and
      his [S]upervisor replied that he could complete the paperwork and
      return it electronically and reminded the [C]laimant of the
      time[]frame to submit the leave request.

(FOF ¶ 13 (emphasis added).) Claimant contends that this is not supported by the
record because Supervisor did not “remind[]” Claimant of any specific timeframe,


                                         18
as implicated by the finding’s use of “the time[]frame.” (Id. (emphasis added).) The
Board argues that this finding “does not provide a ‘specific timeframe,’” as Claimant
argues, “but only [that Supervisor] reminded Claimant ‘of the time[]frame to submit
the leave request,’” which Supervisor’s text message supports. (Board’s Brief (Br.)
at 10 (quoting FOF ¶ 13).)
      In the text message at issue, Supervisor stated that Claimant had “a
time[]frame on that request to submit.” (C.R. at 114 (emphasis added).) A review
of the record reveals that prior to this text, the only timeframe referenced, as set forth
in finding of fact 9, was in HR Manager’s email, and that timeframe was “at
[Claimant’s] earliest convenience.” (FOF ¶ 9; C.R. at 87.) As such, to the extent
that finding of fact 13 categorizes Supervisor’s statement as a reminder of “the”
timeframe to submit the FMLA paperwork, we agree with Claimant that it implies
that the specific timeframe had been communicated to Claimant when there is no
evidence that was the case. The first reference to a specific timeframe other than “at
your earliest convenience,” (C.R. at 87), was the 15-day time period set forth in an
email from HR Director on April 20, 2020, (id. at 83). For these reasons, even when
viewed in the light most favorable to Employer, we conclude that a reasonable mind
would not accept the April 17, 2020 text to support the finding that the text was a
reminder to Claimant of the timeframe in which he had to submit the FMLA
paperwork. Therefore, that finding is not supported by substantial evidence.
      Claimant next challenges finding of fact 16, which states:

      On April 20, 2020, . . . [HR Director] e[]mailed the [C]laimant advising
      that per federal guidelines his FMLA leave request would be denied if
      not received within [15] calendar days and that his doctor must sign the
      FMLA leave form and through additional e[]mails between them that
      day, the [E]mployer clarified the deadline to return the completed
      FMLA leave form was [15] calendar days from April 13, 2020, the date
      the form was sent to the [C]laimant and the [E]mployer offered to fax

                                           19
         the form to . . . [Physician’s] office since the [C]laimant was having
         difficulties with the paperwork.

(FOF ¶ 16.) Claimant contends that this finding of fact “over-generalizes the actual
events” and “d[oes] not . . . fully describe the email chain.” (Claimant’s Br. at 31-
32.) The Board responds that this finding contains “three salient points: (1) the
application was due April 28, 2020; (2) Claimant was having difficulties accessing
the application; and (3) [HR D]irector would fax the application directly to
[Physician] to expedite the process.” (Board’s Br. at 11.) The Board posits that it is
not required to specifically address every piece of evidence contained in this email
chain.
         In rendering a decision, the factfinder “is required to make crucial findings of
fact on all essential issues necessary for review” on appeal “but is not required to
address specifically each bit of evidence offered.” Pistella v. Workmen’s Comp.
Appeal Bd. (Samson Buick Body Shop), 633 A.2d 230, 234 (Pa. Cmwlth. 1993).
While finding of fact 16 does not specifically set forth each email, it accurately
summarizes the communications between Claimant and HR Director at that time and
identifies the points the factfinder found particularly salient. That other facts could
also be discerned from those emails does not render the finding made not supported
by substantial evidence. Constantini, 173 A.3d at 842-43. To the extent that
Claimant maintains that the finding of fact does not specifically say that April 20,
2020, was the first time Claimant was advised of the 15-day time period, no other
finding of fact, and nothing else in the record, indicates that this information was
provided to Claimant any earlier. For these reasons, we conclude that a reasonable
mind would accept the April 20, 2020 emails between Supervisor and Claimant as
supporting finding of fact 16. Therefore, that finding is supported by substantial
evidence.

                                            20
      Last, Claimant challenges finding of fact 26, which states that “[t]he
[C]laimant’s completed FMLA leave request was never submitted to the
[E]mployer.” (FOF ¶ 26.) Claimant maintains that Employer did not dispute
Claimant’s testimony regarding Physician faxing the information on May 11, 2020,
to the number provided by Employer three times, (C.R. at 148), and that, per HR
Director’s testimony, Employer does not directly receive any FMLA paperwork, as
it is submitted to the TPA and Employer only receives information if a FMLA claim
is approved, (id. at 174-75). The Board replies that, “[a]lthough the record is
sufficient to find that Claimant’s doctor informed him that the application was faxed
to Employer (F[O]F [¶] 29), it is not sufficient to find that the fax did, in fact,
occur,” and that to accept it as such would be allowing impermissible hearsay.
(Board’s Br. at 12 (emphasis in original).) The Board further asserts that, ultimately,
finding of fact 26 is not necessary to its determination because “Claimant had already
demonstrated a conscious intent to quit.” (Id. at 13.) Claimant responds in his Reply
Brief that the Board’s hearsay assertion is untimely, and whether or not the fax was
actually sent is moot because Claimant was terminated via the May 5, 2020 letter
before Physician was able to send the completed forms.
      The record on this point is not entirely clear. The April 13, 2020 email from
HR Manager indicates that the paperwork had to be returned to Employer, and not
the TPA, because the TPA was “not processing these . . . until after May 1[, 2020,]”
but the FMLA request was allegedly submitted on May 11, 2020, after the relevant
date. (C.R. at 87-88 (emphasis added).) HR Director was not asked if the FMLA
paperwork was ever submitted to Employer; rather, she testified that it would be
submitted to the TPA, she “did not get any information regarding whether or not it
was received by the [TPA],” and she would have received information had the claim



                                          21
been approved. (Id. at 174-75.) Thus, while it appears that Claimant’s FMLA
paperwork was not submitted to Employer, it is not clear, based even on Employer’s
own evidence, that it had to be. Ultimately, however, this finding is not necessary
to support the Board’s determination that Claimant voluntarily left work without
cause of a necessitous and compelling nature; that it might not be supported by
substantial evidence does not preclude affirmance. Sargent v. Unemployment Comp.
Bd. of Rev., 630 A.2d 534, 536 (Pa. Cmwlth. 1993).
      Having resolved Claimant’s challenges to the findings of fact, we now
consider whether the Board erred in finding Claimant ineligible for UC benefits
under Section 402(b).

      B. Section 402(b)
      Section 402(b) of the Law states that a claimant “shall be ineligible for
compensation for any week” “[i]n which his unemployment is due to voluntarily
leaving work without cause of a necessitous and compelling nature.” 43 P.S.
§ 802(b). To be eligible for UC benefits, the burden is on the claimant to establish
either that the separation from employment was involuntary or was voluntary but the
result of a cause of a necessitous and compelling nature. Greenray Indus. v.
Unemployment Comp. Bd. of Rev., 135 A.3d 1140, 1143 (Pa. Cmwlth. 2016) (citing
Watkins v. Unemployment Comp. Bd. of Rev., 65 A.3d 999, 1004 (Pa. Cmwlth.
2013)). “Whether a [c]laimant’s separation from employment is the result of
voluntary action or a discharge is a question of law subject to this Court’s review
. . . .” Middletown Township v. Unemployment Comp. Bd. of Rev., 40 A.3d 217, 224
(Pa. Cmwlth. 2012) (emphasis added). “When making a determination of whether
a person voluntarily left [their] employment, we must examine the totality of the
facts surrounding the cessation of employment.” Thiessen v. Unemployment Comp.


                                        22
Bd. of Rev., 178 A.3d 255, 260 (Pa. Cmwlth. 2018). A “[claimant’s] failure to take
all necessary and reasonable steps to preserve [their] employment will result in a
voluntary termination of employment.” Id.
      “A voluntary termination requires a finding ‘that the claimant had a conscious
intent to leave employment.’” Wise v. Unemployment Comp. Bd. of Rev., 111 A.3d
1256, 1263 (Pa. Cmwlth. 2015) (quoting Procyson v. Unemployment Comp. Bd. of
Rev., 4 A.3d 1124, 1127 (Pa. Cmwlth. 2010)). However, “[a] voluntary termination
is not limited to a formal or even an express resignation; it can be inferred from the
[claimant’s] conduct.” Id. An “absence from work may become a voluntary
termination through a lapse of an unreasonable amount of time.” Dike v.
Unemployment Comp. Bd. of Rev., 68 A.3d 398, 401 (Pa. Cmwlth. 2013). “The test
of a reasonable length of time, however, must be measured by all the circumstances
known by both the employer and [claimant].” McCarty v. Unemployment Comp.
Bd. of Rev., 380 A.2d 1331, 1333 (Pa. Cmwlth. 1978). When a prolonged absence
is at issue, the burden “is on the [claimant] to manifest to [the] employer [their]
intention not to abandon [their] employment.” Simpson v. Unemployment Comp.
Bd. of Rev., 370 A.2d 432, 434 (Pa. Cmwlth. 1977).
      Claimant argues he did not quit or manifest any intention to quit his job, and
that factors outside his control, coupled with Employer’s refusal to timely inform
Claimant of the deadlines and the consequences if those deadlines were not met or
to mail Claimant the paperwork when asked, prevented him from submitting the
FMLA paperwork within 15 days. Claimant asserts that he acted diligently and
reasonably under the circumstances and expressed his intent to remain employed by
discussing returning to work when he medically improved and asking for time off in
September.



                                         23
      The Board responds that Claimant’s lengthy absence from work and lack of
communication supports its conclusion that Claimant abandoned his job. According
to the Board, although Employer was not “blameless,” “Employer clearly was
attempting to expedite the matter as much as possible so Claimant could meet the
not yet explicit deadline of April 28, 2020.” (Board’s Br. at 16-18.) In contrast, the
Board argues, Claimant “did not act with any sense of urgency” and his reliance on
the “Stay at Home” order for not personally delivering the paperwork to Physician
is misplaced as “Employer was an essential business.” (Id. at 19 & n.4.) The Board
maintains that Claimant did not take the “necessary and reasonable steps to preserve
his employment” and that his conduct was inconsistent with a desire to remain
employed. (Id. at 20 (quoting Thiessen, 178 A.3d at 260).)
      There is no dispute that Claimant did not expressly advise Employer of his
intent to quit or resign from his employment, but such express resignation is not
required if it can be inferred from Claimant’s conduct that he intended to quit. Wise,
111 A.3d at 1263. Here, the Board’s bases for inferring Claimant’s conscious intent
to quit his employment were: (1) “Claimant remain[ing] out of work without trying
to get the necessary paperwork” that would have permitted him to return to work;
(2) Claimant failing to exhaust all reasonably available alternatives, such as
obtaining a release for light-duty work and requesting an accommodation from
Employer; and (3) Claimant failing to communicate with Employer after April 24,
2020. (Referee’s Decision at 4-5; Board’s Order.) The Board further emphasized
that Claimant, having been willing to go to the library, should have personally
delivered the FMLA paperwork to Physician, that Claimant “did not press the
urgency” with Physician, and that this “unexplained delay negate[d] whatever
justification the [C]laimant initially had.”     (Board Order (emphasis added).)



                                         24
Reviewing these reasons and the totality of the credited facts surrounding the
cessation of Claimant’s employment, we conclude the Board erred in inferring that
Claimant had a conscious intent to quit such that he voluntarily terminated his
employment.
      The undisputed record of communications between Employer and Claimant
does not support the conclusion that Claimant was not trying to get the FMLA
paperwork completed, particularly given the COVID-19 Pandemic red phase
restrictions, of which the Referee took judicial notice. (C.R. at 167.) Between April
13, 2020, and April 24, 2020, dozens of texts and emails were exchanged between
Claimant, Supervisor, and/or HR Director regarding the FMLA paperwork,
Claimant’s efforts to obtain and complete that paperwork, and attempts to get that
paperwork to Physician. The volume of communication, Claimant’s requests that
the paperwork be mailed, and his efforts to have the paperwork faxed to Physician
belie that he was not “trying to get the necessary paperwork” that would allow him
to return to work. (Referee’s Decision at 5.) Thus, this does not support the
inference that Claimant had a conscious intent to quit his employment.
      That Claimant did not ask Employer for an accommodation or seek to be
released to light duty similarly does not support that conclusion. The record is clear,
as testified to by Claimant and HR Director, that Employer did not offer or give
accommodations or light-duty work for employees who were on a personal medical
leave of absence. (C.R. at 170, 175.) Further, as HR Director testified, Employer
required its employees to perform the duties in their job description, which Claimant
could not have done during this time period. (Id. at 175.) As an employee is not
required to engage in futile efforts to maintain their employment, Mauro v.
Unemployment Compensation Board of Review, 751 A.2d 276, 279-80 (Pa. Cmwlth.



                                          25
2000), Claimant’s failure to ask for an accommodation cannot be used to infer an
intent to quit his employment.
      Concerning the lack of communication after April 24, 2020, Claimant testified
that he believed there was nothing more for him to do once he mailed the FMLA
paperwork to Physician, except “wait to he[a]r from [Employer]” and “for
[Employer] to inform [him] of the schedule” and that he did not have his company
computer to check the schedule. (Id. at 164-65.) Indeed, per HR Director, Employer
required its employees to be able to perform their full duties and that Claimant could
not return to work until Physician released him to do so. As Claimant had placed
this process in motion, it is not clear what additional communication would have
accomplished.     Further, once Claimant received a letter “confirm[ing]” the
termination of his employment on May 5, 2020, which had no reference to the reason
for the termination or his reapplying or returning to work, (id. at 119-20), it is unclear
how his not contacting Employer evinces a conscious intent by him to quit
employment from which he had been terminated.
      As to Claimant’s ongoing absence, the reasonableness of an absence “is
measured by all the circumstances known by both the employer and [the claimant].”
McCarty, 380 A.2d at 1333. The circumstances known to both Claimant and
Employer were that Claimant was injured on March 29-30, 2020, had been removed
from work by Physician through April 21, 2020, was applying for FMLA leave, and
was having difficulty doing so in the midst of the COVID-19 Pandemic. Further,
during this timeframe, Claimant advised Employer that he hoped to return once he
improved and sought leave in September 2020, suggesting that Claimant was not
intending to abandon his employment. Under these circumstances, Claimant’s
ongoing absence while trying to complete the FMLA paperwork was not



                                           26
unreasonable. Accordingly, this is not a reason that supports the inference that
Claimant had a conscious intent to quit his employment.
      With regard to the alleged lack of urgency and “unexplained delay” on
Claimant’s part, (Board Order), neither is supported when the facts, which reflect
Claimant’s efforts and explain the delays in submitting the FMLA paperwork, are
viewed in their totality. On April 13, 2020, HR Manager candidly admitted that she
had delayed sending the required FMLA paperwork, and without explaining the
consequences of failing to complete the paperwork in a particular time period,
instructed Claimant twice to have the paperwork completed “at [his] earliest
convenience.” (C.R. at 87 (emphasis added).) While a reference to “a time[]frame”
was made in an April 17, 2020 text exchange with Supervisor, in which Claimant
requested that the paperwork be mailed, it was only on April 20, 2020, that Claimant
was first advised of the 15-day timeframe along with the consequences for not
submitting the paperwork within that timeframe. (Id. at 112-14.) Henceforth,
Claimant maintained ongoing communication with Supervisor and HR Director, as
well as with Physician’s office, in an effort to have the paperwork faxed. It was only
after HR Director had problems faxing the paperwork that a copy of the paperwork
was mailed to Claimant, five days after Claimant’s initial request and a mere six
days before the expiration of the deadline. Although the delay in Employer mailing
the paperwork made it unlikely that Claimant would be able to return the completed
FMLA paperwork within the 15-day timeframe, Claimant nonetheless mailed it to
Physician upon receiving it and called Physician’s office multiple times to reiterate
that it needed to be completed promptly.
      The Board faults Claimant for not physically delivering the paperwork
because Employer was an essential business and Claimant chose to remain home



                                           27
during the “Stay at Home” order. As to the first contention, it is unclear how
Employer’s ability to continue to operate would have authorized Claimant to
personally deliver his personal FMLA paperwork to Physician. As to the second
contention, the Board’s reasoning is premised on its belief that if “[C]laimant was
willing to visit a library to access his email,” presumably violating the “Stay at
Home” order, he should have delivered the FMLA paperwork in person to Physician.
(Board Order). However, all Claimant testified to was that he called the public
library and that it was closed due to the COVID-19 Pandemic, thereby making it
impossible for any such visit to occur. (C.R. at 155.) The Board’s nonchalance
about requiring Claimant to cross county lines to personally deliver the paperwork,
which he believed would violate the “Stay at Home” order, placed an unreasonable
burden on Claimant during those uncertain times.
      Claimant has established, based on the totality of the credited facts
surrounding the cessation of his employment, that he made the necessary and
reasonable efforts to preserve his employment by remaining in contact with
Employer and attempting to obtain the paperwork in multiple formats and ways and
have it completed in the midst of difficult circumstances, which is all that is required.
Thiessen, 178 A.3d at 260. As even HR Director recognized, conditions outside of
Claimant’s control caused many of the difficulties in getting the FMLA paperwork
to Physician to be completed. (C.R. at 181.) Therefore, we do not view these reasons
as supporting the inference that Claimant had a conscious intent to quit his
employment.




                                           28
IV.   CONCLUSION
      Based on the totality of the credited facts, we conclude, as a matter of law,
that Claimant’s actions did not reflect a conscious intent to quit his employment and
that Claimant took all necessary and reasonable steps to preserve his employment.
Thiessen, 178 A.3d at 260. Therefore, the Board’s legal determination that Claimant
voluntarily quit his employment and, consequently, was ineligible for benefits under
Section 402(b) was in error. As Employer did not assert any other basis for Claimant
being ineligible for UC benefits, we reverse.10


                                              _____________________________________
                                              RENÉE COHN JUBELIRER, Judge




      10
           Based on our disposition, we need not address Claimant’s other allegations of error.


                                                29
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


David E. Stout,                        :
                       Petitioner      :
                                       :
                  v.                   :   No. 426 C.D. 2021
                                       :
Unemployment Compensation              :
Board of Review,                       :
                    Respondent         :


                                    ORDER


      NOW, March 21, 2022, the Order of the Unemployment Compensation Board
of Review, dated March 23, 2021, is hereby REVERSED.



                                     _____________________________________
                                     RENÉE COHN JUBELIRER, Judge